 In the Matter of THE A. S. ABELL COMPANY, A CORPORATION,andINTER-NATIONAL PRINTING AND PRESSMEN'SUNION, BALTIMORE BRANCH,BALTIMORE WEB PRESSMEN'S UNION, No. 31Case No. 0-070.-Decided February 05, 1938Newspaper Printing and Publishing Business-Interference,Restraint, orCoercion:expressed opposition to labor organization;threats of retaliatory ac-,efforts tosecure-Company-Dominated Union:domination and interference with formation of ; support ;solicitingmembership in by supervisory employees;failure to bargain no miti-gatingcircumstance-Discrimination:charges dismissed.Mr. Jacob BlumandMr. Charles Y. Latimer,for the Board.Semmes, Bowen dl Semmes, by Mr. William G. MacMillan,of Balti-more, Md.. for the respondent.Miss Ida Klaus,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Printing and Pressmen'sUnion, Baltimore Branch, Baltimore Web Pressmen's Union, No. 31,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Fifth Region(Baltimore, Maryland), issued its complaint, dated September 2, 1937,against The A. S. Abell Company, Baltimore, Maryland, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.In respect to the unfair labor practices, the complaint alleged insubstance (1) that the respondent, during May and June, 1937,through its officers, agents, and supervisory employees, questioned itspressroom employees regarding their membership in the Union and,by threats and acts of coercion, discouraged membership in the Union;and (2) that the respondent, during May and June, 1937, through itsofficers, agents, and employees, promoted and engaged in the forma-644 DECISIONS AND ORDERS645Lion of a union of its pressroom employees, dominated and interferedwith its administration by encouraging attendance at a meeting ofthat union, and sponsored and promoted the circulation of a petitionamong its pressroom employees for the purpose of encouragingmembership in that union.The complaint and accompanying notice of hearing were dulyserved upon the respondent and upon the president of the Union. OnSeptember 9, 1937, the respondent filed an answer to the complaintand, stating that it was appearing specially and reserving all rightsto move to dismiss the complaint on constitutional grounds, to ques-tion the validity of the Act, and to object to the jurisdiction of theBoard, denied that it was engaged in interstate commerce and,thatit had committed the unfair labor practices alleged in the complaint,and moved for a dismissal of the complaint.Pursuant to notice, a hearing was held in Baltimore, Maryland, onSeptember 16 and 17, 1937, before Lawrence J. Kosters, the TrialExaminer duly designated by the Board.At the hearing, the Boardand the respondent were represented by counsel.Full opportunityto be heard, to examine and cross-examine witnesses, and to produceevidence bearing on the issues was afforded all the parties.At the commencement and again at the close of the hearing therespondent moved to dismiss the complaint on the ground that itsbusiness and its relations with its pressroom employees are beyondthe power of the Federal Government to regulate commerce and thatapplication of the Act to it would be violative of the Constitutionalguarantee of freedom of the press.At the conclusion of the Board'scase, counsel for the Board moved to amend the pleadings to conformto the proof.The former motion was denied and the latter granted.'These rulings are hereby affirmed. In view of the introduction oftestimony by the Board, without objection by the respondent, withregard to unfair labor practices within the meaning of Section 8 (3)of the Act and in view of the introduction of answering testimony bythe respondent, the granting of the motion to amend the pleadingsto conform to the proof will, for the purposes of this case, be con-sidered as amending the complaint by adding thereto such allegationsof unfair labor practices within the meaning of Section 8 (3) of theAct as the Board attempted to prove at the hearing.During the course of the hearing, the Trial Examiner refused topermit the introduction of evidence by the Board on the attitude ofthe respondent toward organization of the pressroom and its rela-tions with the Union prior to the effective date of the Act.An ex-ception was duly taken by counsel for the Board.We find that thisevidence was properly offered and properly admissible; that theruling thereon of the Trial Examiner was erroneous; but that theBoard's case was not prejudiced by such exclusion. It is accordingly 646NATIONAL LABOR RELATIONS BOARDnot necessary to reopen the case.Other rulings were made by theTrial Examiner on motions and on objections to the admission ofevidence during the course of the hearing.The Board has reviewedthese rulings, finds that no prejudicial errors were committed, andhereby affirms them.On October 22, 1937, the Trial Examiner filed his IntermediateReport, finding that the respondent had committed unfair laborpractices, affecting commerce within the meaning of 'Section 8 (1),(2) and (3) and Section 2 (6) and (7) of the Act, and recommendingthat the Board issue a cease and desist order and require the respond-ent to take certain specified affirmative action.Exceptions to the -In-termediate Report were thereafter filed by the respondent.Oral ar-gument was held thereon before the Board on November 24, 1937. Asset forth below, we find that the evidence supports the findings andconclusions of the Trial Examiner with regard to unfair labor-prac-tices within the meaning of Section 8 (1) and (2) and Section 2 (6)and (7) of the Act, but that there is an insufficiency of proof to sup-port an allegation of unfair labor practices within the meaning ofSection 8 (3) of the Act.Upon the entire record in, the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe -respondent, a Maryland corporation with its principal officeand place of business at Baltimore, Maryland, owns, prints, and pub-lishes The Sun, a daily morning paper with a Sunday edition calledThe Sunday Sun, and The Evening Sun, a weekday evening paper.During the month of May 1937, the peak production month for theperiod from January to September, 1937, 9,643,300 papers consistingpay-roll cost of $192,071.46 and by a total employment roll of 1,120persons.This does not include colored portions of the PhotogravureSection, the Comic Supplement, and the Magazine "This Week",features of the Sunday edition, which are printed in New YorkState and shipped to Baltimore as railway baggage or freight, pursu-ant to purchase arrangements with the respondent.The paid circula-tion for August 1937, totaled 147,842 for the morning papers, 151,067for the evening papers, and 208,978 for the Sunday papers. Sevenand seventy-five hundredths per cent of the morning papers, 1.7 percent of the evening papers, and 7.4 per cent of the Sunday papers areshipped to destinations outside the State.'Widespread news-gathering, news-interchange, and news-distribu-i ion 'activities of the respondent, transcending the limits of the Stateof Maryland, are conducted through its branch offices in New York DECISIONS AND ORDERS647City,Washington, D. C., and London, England, through its corre-spondents in the principal foreign news centers, through its exclusiveright in the United States to all the special correspondence and other-material published in the Manchester Guardian of England, andthrough its direct wire, wirephoto, and teletypewriter arrangements.with The Associated Press, the North American Newspaper Alliance,,the New York Herald-Tribune, and Consolidated News Features,Inc.The respondent's membership in The Associated Press, a NewYork corporation engaged in the collection and interchange of in-formation and intelligence for publication in newspapers in theUnited States and foreign countries, entitles that association to theexclusive use for publication of all local news and of certain typesof news dispatches published in the respondent's papers.The re-spondent is also a member of the Newspaper Publishers' Association,a nation-wide organization.Advertising, representing a large vari-ety of business interests, is solicited in a majority of the States forpublication in 'the respondent's papers.The raw materials used in the publication of the respondent's pa-pers, newsprint and news ink, are derived, predominantly, fromsources outside the State : all newsprint, from Canada and New York;781/2 per cent of the news ink, from the District of Columbia andPennsylvania.Machinery, supplies, repair and replacement parts arepurchased-within and without the .State.II.THE UNIONInternational Printing and Pressmen's Union, Baltimore Branch,Baltimore, Web Pressmen's Union, No. 31, affiliated with the Ameri-can Federation of Labor, is a labor organization. 'It admits tomembership all pressroom employees working in the City ofBaltimore.III.THE UNFAIR LABOR -PRACTICESA. Attitude of pressroom supervisors toward the UnionIn April 1937, and for three months thereafter, the Union con-ducted an active campaign to organize the employees in the respond-ent's pressroom.Circulars and handbills,, addressed "To all Em-ployees of the Sun Pressroom", dealing with working conditionsin the respondent's pressroom, pointing out the advantages of union-ization, and urging affiliation with the Union, implemented thecampaign plan.That this drive 'was not intended to be kept fromthe respondent, is evident from the Union's claim that it sent someof its literature to the respondent's supervisors' and from a visit ofthe Union's president and vice president to the home of the respond-ent's pressroom superintendent at the initiation of the organization-80535-382--4 x648NATIONAL LABOR RELATIONS BOARD,drive, at which time the Union disclosed to the superintendent its-plans to acquaint the members of the Sun pressroom with the dis-parity of working advantages in their pressroom and in those covered,by union agreements.The testimony reveals a contemporaneous launching of a counter'drive on the part of the respondent, aimed at hardening the men tothe Union's appeal for membership and at disheartening those whohad been recruited.Several employees testified that Miller, super-intendent of the pressroom, questioned them about their union affilia-tion after summoning them into his office or approaching them at the;presses.The testimony of others is that Miller told them that theUnion could not come into the pressroom because the Company wouldnot stand for it; that "this place will never change"; that a man,joining the Union would get practically no consideration; that thefirst of the year would see the end of union men in the pressroom;-that, in view of the good working conditions in ,the Sun pressroom,he could not see what would prompt a man to join the Union. Onewitness stated that Miller assured him : "If you will stick with us, youwill get a pressman's job and have it as long as you want".A dark-picture of what would happen if the Union were successful in itsdrive was drawn for several floormen, who were told that union classi-fication would result in their being made paperhandlers at a reduc-tion in pay.The testimony of another pressroom employee is thathe had overheard Miller informing a group of men, predominantlynonunion, that he did not care if 80 per cent of the men joined theUnion; they were not going any place and he "didn't give a damn"who knew it. It is significant to note that some of these remarkswere made to men who had sought to clear up with Miller rumorsthat they had become union members.Miller's technique with men who were known to have joined wasvaried.In some cases an appeal was made to conscience and self-respect : one man was advised that he wasn't considering his familyand another was asked, "What would the old man think of you?"Others were reminded that it was not too late to reconsider, andone of those so reminded was transferred to a better job pending re--consideration.An attempt was made to discredit a worker's descrip-tion of working conditions in a union pressroom in which he hadworked during a lay-off.A union officer was characterized by Milleras "sweaty and dirty".One of the first union recruits testified thatMiller had upbraided him from time to time for past mistakes in hiswork; had warned him he would be fired for the next error he made;,and had ordered him to refrain from "handing the fellows a lotof talk about union" either inside or outside the plant because "this-talk keeps the men from doing their own work".A union member-who had complained to Miller about a change in shift was told that DECISIONS AND ORDERS649he could quit if he didn't like it and that Miller intended to fire fiveor six of "you men" for the slightest reason, in which case all theycould do would be to complain to the Labor Board, where they wouldhave "a hell of a time proving that there wasn't enough reason".In defense, Miller testified that he had questioned the men aboutthe Union, not upon instruction from his superiors, but becausehe wanted to get an idea as to how the men felt; that he had nointention of firing anybody.His curiosity, he said, would expressitself along these lines : "How do you feel about the Union?Doyou feel like you want to join the Union?Do you think it will beany good to you? Do you think it will be any benefit to you?"He stated further that he was friendly with some of the men; thatthey would go out together and talk about their families; that hesupposed they would discuss things as friends; but that he couldn'tremember whether or not he had told one of the men two daysbefore the hearing that he wasn't considering his family.Withregard to the fate of floor 'men if the Union came in, he remarked thathe must have a poor memory, for he did not remember having madesuch statement.However, the fact that this statement was repeatedby five witnesses markedly weakens Miller's defense in this connec-tion.As for the other statements alleged to have been made by him,Miller testified that he could not remember; that he wasn't sure.We conclude that Miller did not clear himself of the charges madeagainst him.Not only Miller, but also Preis, night foreman, had questioned themen about their union affiliation and about payment of dues, andhad announced that the Union would never come in because the Com-pany would never recognize it.One of the men working as a rollerwasher, a position superior to that of pressman, testified that Preishad told him, in the presence of a group of nonunion men, that hewas broke because he had paid his dues; that he was merely a press-man, according to his union-card designation ; and that, before theUnion took over the plant, the witness "would have a beard a footlong".Preis testified that he did not think he had ever had anyconversation with any of the men about union membership; thathe had merely joshed and "kidded" the witness about being broke-after paying his dues.We do not consider Preis' denial adequate;nor do we regard his statement as sufficient justification for remarksreasonably interpreted as serious by the person to whom they wereaddressed.The respondent, in its defense, placed heavy reliance on the claimthat the policy of The A. S. Abell Company had always been one-ofneutrality toward the question of unionization; that no dis-,charges had occurred for union activity; that increases in wageshad been granted without discrimination during the period of the 650NATIONAL LABOR RELATIONS BOARDUnion's campaign; and that, in spite of the alleged threats and anti-union statements, some of the men had joined the Union. Therespondent's policy must be judged in this case, if we are to ad-minister the Act properly, not by broad professions of general prin-ciple, but by the specific acts of its supervisors.The increase inwages, upon the admission of the respondent's executive vice presi-dent, was granted in pursuance of a policy to meet increases in unionshops, and is subject to the inference that such policy was motivatedby a desire to forestall the Union.That some men joined the Unionafter the alleged threats merely indicates the extent to which theyclung to the rights guaranteed to them under the Act, but does notlessen the culpability of the respondent's attempt to interfere withthe exercise of those rights.We find, on the basis of the foregoing analysis of the record, thatthe respondent has interfered with, restrained, and coerced: its em-ployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.B. The pressroom committeeWithin a month after the initiation of the Union's membershipcampaign, a movement was started in the pressroom to organize a.committee of pressroom employees for the alleged purpose of dealingwith the respondent in respect to working conditions,During themonth of May the following petition was circulated among the press-room employees on the night and day shifts and was, signed by 72 ofthe employees:We, the undersigned wish to go on record as stating that weare entirely satisfied with our present working conditions.Further, when ever necessary, we will form a committee 'fromour department to represent us in any matters pertaining to ourown as well as The A. S. Abell Company's welfare and well being.Further, that this committee shall represent us in any matterspertaining to our salaries or working conditions.Further, wepledge our self to abide by the ruling of the committee, and thatwe do not wish to join any union or association other than theaforementioned committee formed from the Employees from ourdepartment.Further, we wish to ask that the business office ofthe A. S. Abell Company to recognize no other committee otherthan the above-mentioned one which we intend to form.The petition was prepared, with the aid of a law student, byLe Faivre, an employee on the night shift who had worked in the DECISIONS AND ORDERS651pressroom for nine years.While Le Faivre testified on direct exami-nation that he had assumed the initiative in drafting the petitionbecause the Union "had bothered the men quite a bit" in his depart-Tnent and many of them "were up iii arms about it", he admitted oncross-examination that that had been the attitude of only 15 men,all on the night shift, and that he had made no attempt to ascertainthe sentiment of the men on the day shift, who constituted abouttwo-thirds of the total pressroom employees.Other significant factsdisclosed by the record are that Le Faivre's father-in-law was super-intendent of the respondent's composing room; that Le Faivre hadhad conversations with Miller about the Union's campaign; that hewas at Miller's house when two Union officers called on Miller, byappointment, during the early days of the Union's drive for thepurpose of apprising Miller of their campaign plans; and that heparticipated in the discussion between these officers and Miller.The record reveals the following testimony, tending very stronglyto connect Miller with the initial steps in the movement to establishthe pressroom committee.According to the testimony of the twoUnion officers who had visited Miller at the start of the Union'scampaign, Miller advised them during that visit that it would beuseless for the Union to conduct a membership drive, since he had80 per cent of the men pledged to him. The fact that 72 men out ofa total somewhat in excess of 80 subsequently signed the petition lendscredence to the testimony of the Union officers and compels us togive little weight to Miller's statement that lie could not recall havingmade that remark. Three of the men testified that they had signedthe petition in Miller's office and that pressmen did not as a rule havefree access to that office.One of the men who signed testified thatMiller had said to him, "Lou, I see you signed that paper . . . Lou,I think you did the right thing. They have only eight men in theUnion and I can name them."Whereupon, he named them.Wecannot consider Miller's testimony that he could not remember this re-mark because he had had "so many conversations with a good many ofthe men" as a denial of the substance of this particular conversation.On Friday, June 2, when 72 signatures had been affixed to the peti-tion, a committee of four, including Le Faivre and accompanied byMiller, went to see Schmick, executive vice president of the respond-pursuant to an appointment made for them by Miller at LeFaivre's request.The petition was presented to Schmick with a re-quest that he give it consideration and that he recognize a committeeto be chosen pursuant to the petition as an agency for collective bar-gaining.Schmick testified that he said very little to the men at thattime and gave them no encouragement; that he just thanked them anddismissed them with the comment that "it was nice to get the petitionand it showed a 'spirit of loyalty". 652NATIONAL LABOR RELATIONS BOARDOne of the four men who presented the petition to Schmick was:The virtually undis-puted testimony of two men who worked with House is that he actedas foreman on Tuesday nights when the regular foreman was off.House's time card showed that he had received extra pay each week..We conclude that House was a part-time supervisor.On Sunday, June 6, a business meeting of those who had signed.the petition was held at the house of Krausch, another of the four-men who had presented the petition to Schmick. The men discussedthe petition in a general way and elected officers to constitute the.committee provided for in the petition.Groves and Johancen, twoof the men who had aided in the circulation of the petition, attendedthismeeting; participated in the discussion; and were nominated;.but defeated, for office.Five of the men in the pressroom who workedwith Groves and Johancen stated that these two men were consideredbosses, "sort of assistant foremen" ; that, unlike ordinary pressmen,they were not assigned to any particular press; that they marked upsthe counters on the presses and gave orders to the, men in the press-room.The Union's president testified that men performing similarfunctions in union pressrooms were classified as assistant foremenbut did not typically receive a higher rate of pay than ordinarypressmen.Supervisory officials of the respondent considered themordinary pressmen because of their rate of pay, their pay-roll classi-fication, and the disparity of privilege, in some respects, between themand the foremen.We conclude that Groves and Johancen acted in a.quasi-supervisory capacity.Upon the conclusion of the business meeting of June 6, the menheld a beer party and card game which Miller and O'Connor at-tended by invitation of Krausch, the host.While the evidence showsthat neither of these supervisory officers was present at the business,meeting immediately preceding the party, Miller testified that heknew, before he arrived, that there was to be a business meeting"about forming an organization" and O'Connor stated that he hadreceived similar information from his son, an employee in thepressroom who had also aided in circulating the petition.While a committee had been elected at the meeting of June 6,Le Faivre testified that its purpose was not collective bargaining."Itwas just a committee".There had been no attempts at col-lective bargaining and none of the petitions had, as far as Le Faivreknew, presented grievances to the committee. Schmick testified thathe had not been approached by the committee for collective bargain-ing.There is also evidence that no further meetings were held bythe pressroom employees and that no action had been taken trr DECISIONS AND ORDERS653organize the committee on a permanent basis. According toLe Faivre, after the meeting of June, "there wasn't anything elseto do. It was all over".We conclude, on the basis of the testimony herein outlined, thatthe supervisory officials of the respondent sponsored the movementCo establish a pressroom committee and fostered the development ofthat movement. The failure of the respondent to bargain collectivelyor to negotiate toward that end with the committee and the generalsupineness of the committee do not mitigate the respondent's culpa-bility.We interpret these circumstances as a measure of the extentof the respondent's interference and as manifestations of an under-lying intention on the part of the respondent to accord to its menthe aspect, but not the substance, of the freedom guaranteed to themby the Act.We therefore find that the respondent interfered with the admin-istration of the pressroom committee and contributed support toit.C. Discrimination against union employeesJohn Hopkins.John Hopkins, an oiler, employed by the respond-ent for 17 years, joined the Union on June 2, 1937. On August 21, hewas made floorman for a day to aid in the printing of a Sunday edi-tion.Hopkins had done this type of work only once before. Itrequired the moving of heavy rolls of paper and the lifting of heavyspindles, in addition to other tasks.Hopkins' complaint is that hewas not given the usual assistance; that the foreman forebade vol-unteers to aid him; and that, as a result of this strenuous activity,he became ill with "stokers' cramps" and was out for a day.Afterthat day, he went back to his old job and remained at it.He believedthe experience of August 21 was visited upon him for his unionmembership.The record affords insufficient basis upon which to sustain thecharge that Hopkins was discriminated against because of member-ship in the Union.Thomas Thamert.Thomas Thamert, an oiler employed by therespondent for eight years, joined the Union on June 8, 1937.Hebelieved that Preis, the night foreman, knew of his membershipin the Union because he had, on one occasion, asked Thamert whatdues he had paid in the Union and Thamert had told him theamount.Thereafter on two occasions, Preis had given Thamertstumps, short rolls of paper, to work on and had so accelerated thespeed of the presses that Thamert was not ready with additionalrolls at the proper time.One night in July, Preis again gave himstumps and accelerated the speed of the press by standing at it and X6541VATIONAL LABOR RELATIONS BOARDpushing the button.Thamert testified that, while he was preparedfor Preis this time, it required hard work to keep up with the paceset by his foreman.He stated that, while the other press was alsoworking with stumps, it was operating at a normal rate and thatthere was no need for running his press "at that dead speed", sincethe run was small and there was no time pressure.According toThamert's testimony, one of the nonunion men who had observedthis incident said to Thamert concerning ForemanPreis, "He isjust starting to work on you."While we believe Thamert's membership in the Union may havebeen responsible for the treatment of which he complained, we con-sider that treatment to constitute discrimination of so minor a natureas not to warrant a finding that the respondent discriminated, withinthe meaning of the Act, in regard to Thamert's condition of employ-ment.John TraversandRussell Page Irwin.Travers and Irwin, mem-bers of the Union, claimed that they had not been given senioritypreference because of their union membership.Travers contendedthat a man with two days' less seniority than he had been promotedahead of him but admitted that he had been promoted subsequently.-Irwin contended that, although the length of his service with the re-spondent entitled him to assignment to a regular crew, he stillworked as an extra. In view of the patent pettiness of Travers',charge, the silence of the record as to the respondent's senioritypolicy, and the failure of the evidence to reveal a casual relationbetween the union membership of these men and the treatment ofwhich they complain, we are unable to find that the respondent dis-criminated, within the meaning of the Act, in regard to the conditionof employment of Travers or Irwin, with a view to discourage their-membership in the Union.Edward Jones.Edward Jones claimed that his union member-ship caused the respondent to reverse its process, to his discomfort,from calling him for work to waiting for him to take the initiative.The evidence reveals no casual relation between Jones' union mem-'bership and this reversal of procedure.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III A and B-above, occurring in connection with the operations of the respondent-described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing corn-imerce and the free flow of commerce.' DECISIONS AND ORDERS65aUpon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the fo]lowing :CONCLUSIONS OF LAW1.InternationalPrintingandPressmen'sUnion,BaltimoreBranch, Baltimore Web Pressmen's Union, No. 31, and the pressroomcommittee are labor organizations, within the meaning of Section 2(5) of the Act.2.The respondent, by interfering with the formation and adminis-tration of the pressroom committee and contributing support to it,has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the At, has engaged in and is engaging in unfair labor practices,.within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5,.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National. Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,The A. S. Abell Company, its officers, agents, successors, andassigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing its,employees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mutual:aid or protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership in International Printing and Press-men's Union, Baltimore Branch, Baltimore Web Pressmen's Union,No. 31, or any other labor organization of its employees by threats,.coercion, intimidation, or advice;(c)Recognizing the pressroom committee as a bargaining agencyfor its employees and in any manner interfering with the formation, (656NATIONAL LABOR RELATIONS BOARDor administration of, or contributing support to, the pressroom com-mittee, or any other labor organization of its employees.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)_Post immediately in conspicuous places in its pressroom noticesto its employees stating that the respondent will cease and desist in,themanner aforesaid;(b)Maintain such notices for a period of thirty (30) consecutivedays from the date of posting;(c)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.It is further ordered that the complaint, in so far as it was amendedat the hearing to charge that the respondent had engaged in unfairlabor practices within the meaning of Section 8 (3) of the, Act be,and it hereby is, dismissed.